Per Curiam,
In advancing money for the benefit of his son and securing the same by mortgage, etc., defendant’s testator, William Chard, Sr., did no wrong to the plaintiff or any one else. As bona fide holder of the security, he had an undoubted right to purchase the property in question at the sheriff’s sale and take title thereto in fee clear of any trust. There is nothing in the entire transaction to indicate anything like bad faith towards the plaintiff or the firm of which he is surviving partner.
The learned master’s findings of fact are clearly correct, and fully warrant his general conclusion “ that the bill is without equity ” and should be dismissed. An examination of the record has satisfied us that there was no error in dismissing the exceptions and confirming his report.
Decree affirmed and appeal dismissed with costs to be paid by the appellants.